HAZEL, District Judge.
The evidence of the importers is not of sufficient weight to establish that the two pieces of statuary are the production of a professional statuary or sculptor only, and hence the conclusion of the Board of General Appraisers is sustained. In the circumstances, the burden of proof is upon the importers to show that the classification of the collector Is improper. The opinion of the Board of General Appraisers states the facts upon which the duty was assessed, and as those facts are not successfully controverted here, nor that the articles come within paragraph 454 of the tariff act (Act July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 194 [U. S. Comp. St. 1901, p. 1678]), no reason is apparent for disturbing the conclusion of the board. An order of affirmance may be entered.